PER CURIAM:*
Major Doyal Bursey appeals his guilty-plea conviction for possession with intent to distribute cocaine base. He argues that the district court erred in denying his motion to dismiss the indictment for violation of the Speedy Trial Act. The Government contends that Bursey waived the Speedy Trial Act issue by entering an unconditional guilty plea.
In this circuit, “a speedy trial violation is a non-jurisdictional defect waived by a guilty plea.” United States v. Bell, 966 F.2d 914, 915 (5th Cir.1992). By entering an unconditional guilty plea, Bursey has waived his right to appeal the district court’s denial of his motion to dismiss the indictment for violation of the Speedy Trial Act, and this court may not consider the merits of his appeal. See id. at 916-17.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.